El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
La demanda que originó esta apelación tiene por objeto la reivindicación por el demandante de cierta parcela de tierra que alega pertenecerle y está dirigida contra El Pueblo de Puerto Rico.
La única cuestión legal planteada, por el demandado como excepción a la demanda y en el alegato de errores, es que la Corte de Distrito de Ponce no tenía jurisdicción para cono-cer de tal reclamación ni para, declararla conjugar, como lo hizo, toda vez que El Pueblo de Puerto Rico no había pres-tado su consentimiento para ser demandado; y como tal cuestión ha sido resuelta ya favorablemente para el demandado por el Tribunal Supremo de los Estados Unidos en el caso de Rosaly v. El Pueblo de Puerto Rico, 227 U. S., 270, y su doctrina seguida por nosotros en el de Rubert Hermanos v. El Pueblo et al., decidido en 27 de junio último, *1006(pág. 919), por los fundamentos en ellos aducidos, hemos de declarar que son nulos, por falta de jurisdicción, los pro cedimientos seguidos en este caso por la Corte de Distrito de Ponce y la sentencia apelada, sin perjuicio de que la acción pueda ejercitarse en forma legal.

Anulados los procedimientos y revocada la sentencia apelada reservando al demandante su acción contra El Pueblo, previo permiso de éste.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.